 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KEVIN SLATTERY,                                   No. 2:18-cv-02593-KJN
12                       Plaintiff,
13           v.                                         ORDER AND
14    COMMISSIONER OF SOCIAL                            ORDER TO SHOW CAUSE
      SECURITY,
15
                         Defendant.
16

17

18          For the second time, on January 29, 2019, the court ordered plaintiff to “show cause in

19   writing why this action should not be dismissed based on his failure to prosecute this case.” (ECF

20   No. 8 at 3.) Plaintiff was also ordered to submit the necessary documents to the United States

21   Marshal so that defendant can be served (id.), which the court originally ordered plaintiff to

22   submit by October 12, 2018. (ECF No. 3)

23          In response to the court’s first order to show cause (ECF No. 6), plaintiff indicated that he

24   had had an unexplained “family crisis” that had delayed his attention to this case, and he

25   requested an additional five-week extension of time to serve the complaint. (ECF No. 7.) This

26   response did not sufficiently detail why plaintiff had failed to prosecute his case. Nonetheless,

27   the court provided plaintiff with an additional fourteen days to respond to the order to show

28   cause, and to provide the United States Marshal with the necessary documents. (ECF No. 8 at 2.)
                                                       1
 1           In response to the court’s second order to show cause (ECF No. 8), plaintiff asserts that he

 2   is “in need of some financial assistance to make copies” and he asks the court whether “there is a

 3   resource available to assist [him] in covering the cost of making copies.” (ECF No. 9.) The court

 4   does not have any such resource. Plaintiff may wish to seek assistance from his local legal aid

 5   office or local library.

 6           Plaintiff has again failed to sufficiently explain why this case should not be dismissed, and

 7   he has failed to provide the United States Marshal with the necessary documents, as ordered.

 8   Because this is plaintiff’s second inadequate response to an order to show cause, the court has

 9   considered recommending dismissal of this matter.

10           Nevertheless, in light of plaintiff’s pro se status and the court’s desire to resolve the action

11   on the merits, the court will afford plaintiff an additional two-week extension to appropriately

12   respond to the court’s order to show cause, and to provide the necessary documents to the United

13   States Marshal. Plaintiff is specifically admonished that no further extensions will be

14   granted, absent a showing of good cause.

15           Moreover, as previously warned, plaintiff must comply with orders of this court as well as

16   all other applicable law. Eastern District Local Rule 110 provides that “[f]ailure of counsel or of

17   a party to comply with these Rules or with any order of the Court may be grounds for imposition

18   by the Court of any and all sanctions authorized by statute or Rule or within the inherent power of

19   the Court.” Moreover, Eastern District Local Rule 183(a) provides, in part:

20                   Any individual representing himself or herself without an attorney is
                     bound by the Federal Rules of Civil or Criminal Procedure, these
21                   Rules, and all other applicable law. All obligations placed on
                     “counsel” by these Rules apply to individuals appearing in propria
22                   persona. Failure to comply therewith may be ground for dismissal,
                     judgment by default, or any other sanction appropriate under these
23                   Rules.
24   See also King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987) (“Pro se litigants must follow the

25   same rules of procedure that govern other litigants”) (overruled on other grounds). A district

26   court may impose sanctions, including involuntary dismissal of a plaintiff’s case pursuant to
27   Federal Rule of Civil Procedure 41(b), where that plaintiff fails to prosecute his or her case or

28   fails to comply with the court’s orders, the Federal Rules of Civil Procedure, or the court’s local
                                                         2
 1   rules. See Chambers v. NASCO, Inc., 501 U.S. 32, 44 (1991) (recognizing that a court “may act

 2   sua sponte to dismiss a suit for failure to prosecute”); Hells Canyon Preservation Council v. U.S.

 3   Forest Serv., 403 F.3d 683, 689 (9th Cir. 2005) (stating that courts may dismiss an action

 4   pursuant to Federal Rule of Civil Procedure 41(b) sua sponte for a plaintiff’s failure to prosecute

 5   or comply with the rules of civil procedure or the court’s orders); Ghazali v. Moran, 46 F.3d 52,

 6   53 (9th Cir. 1995) (per curiam) (“Failure to follow a district court’s local rules is a proper ground

 7   for dismissal”); Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992) (“Pursuant to Federal

 8   Rule of Civil Procedure 41(b), the district court may dismiss an action for failure to comply with

 9   any order of the court”); Thompson v. Housing Auth. of City of L.A., 782 F.2d 829, 831 (9th Cir.

10   1986) (per curiam) (stating that district courts have inherent power to control their dockets and

11   may impose sanctions including dismissal or default).

12          Accordingly, IT IS HEREBY ORDERED that:

13          1. Plaintiff shall, within fourteen days of this order:

14                  a. Show cause in writing why this action should not be dismissed based on his

15                      failure to prosecute this case;

16                  b. Submit to the United States Marshal an original and five copies of the

17                      completed summons, five copies of the complaint, five copies of the

18                      scheduling order, and a completed USM-285 form;

19                  c. File a statement with the court that the above documents have been submitted

20                      to the United States Marshal; and
21                  d. File a brief statement indicating whether or not he consents to the jurisdiction

22                      of a United States magistrate judge for all purposes pursuant to 28 U.S.C. §

23                      636(c).

24          2. Failure to timely respond to the order to show cause and to timely provide the United

25              States Marshal with the necessary documents may result in dismissal of the action

26              pursuant to Federal Rule of Civil Procedure 41(b).
27   ////

28   ////
                                                          3
 1         3. The Clerk of Court shall serve another copy of the court’s September 28, 2018 orders

 2             and the summons (ECF Nos. 3, 4, and 5) on plaintiff, along with a copy of this order.

 3         IT IS SO ORDERED.

 4   Dated: February 27, 2019

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     4
